UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7403



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MONTE CLAY MOSLEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James H. Michael, Jr., Senior Dis-
trict Judge. (CR-95-16, CA-98-684-7)


Submitted:   June 6, 2000                  Decided:   July 24, 2000


Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Monte Clay Mosley, Appellant Pro Se. Ray B. Fitzgerald, Jr., OF-
FICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Monte Clay Mosley seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Mosley, Nos. CR-95-16;

CA-98-684-7 (W.D. Va. Sept. 14, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2